Citation Nr: 0507188	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cystectomy performed by 
VA in October 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1955.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In particular, VA's statutory "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio.  

In this case, there is no letter from the RO to the veteran 
discussing the "duty to notify" provisions of the VCAA and 
discussing the evidence needed to substantiate his claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a cystectomy performed in October 
1997.  Consequently, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence relevant to his claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
cystectomy performed in October 1997 and no notice of the 
evidentiary requirements for substantiating the claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that the veteran is provided 
appropriate notification under the VCAA 
of the division of responsibilities 
between him and VA in obtaining evidence 
relevant to his claim for entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of a cystectomy performed by 
VA in October 1997 and that he is 
provided notification of the evidentiary 
requirements for substantiating the 
claim.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




